CLEMENS, Senior Judge.
Movant-defendant had been convicted of murder and sentenced to life in prison. The judgment was affirmed on appeal. See State v. Cutts, 600 S.W.2d 75 (Mo.App.1980).
By his motion and testimony movant-de-fendant made a multitude of charges of ineffective assistance of counsel. Seasoned trial counsel testified to thorough investigation and consultation with defendant. Hearing judge Anna C. Forder made detailed findings of fact and conclusions of law in 13 points, accepting the testimony of trial counsel and rejecting defendant’s.
Our thorough review of the evidence warrants affirmance of the motion court’s judgment. Rule 27.26(j). An extended opinion would have no precedential value.
Affirmed in compliance with Rule 84.-16(b).
REINHARD, P.J., and SNYDER and CRIST, JJ., concur.